tcmemo_1998_60 united_states tax_court chris e columbus petitioner v commissioner of internal revenue respondent docket no filed date chris e columbus pro_se donald e edwards for respondent memorandum findings_of_fact and opinion whalen judge petitioner did not file a return for any of the years in issue based upon information reported to the internal_revenue_service respondent computed petitioner's tax and determined the following deficiencies in and additions to petitioner's income_tax year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure the above tax deficiencies do not reflect the fact that income_tax had been withheld from petitioner's wages in the amount of dollar_figure in dollar_figure in and dollar_figure in thus according to the notice_of_deficiency the net additional tax due from petitioner in and is dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioner should be allowed the filing_status of married_filing_jointly rather than single whether petitioner is entitled to five or six personal exemptions whether petitioner realized gain from the sale of stock of his employer american airlines inc whether petitioner is entitled to collect dollar_figure in damages from the internal_revenue_service and whether petitioner can deduct dollar_figure per year for the impact the events created on his ability to earn income both past present and future in additional to any deductions that are otherwise authorized and whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a tax_return or the addition_to_tax under sec_6654 for failure to pay estimated income_tax unless stated otherwise all section references are to the internal_revenue_code as in effect during the years in issue findings_of_fact the parties have stipulated some of the facts the stipulation of facts filed by the parties and the sole exhibit attached thereto are incorporated herein by this reference petitioner was a resident of tulsa oklahoma at the time he filed his petition in this case petitioner married sueko miyasato on date in okinawa japan the couple had four children angie columbus brian columbus christopher columbus and elizabeth columbus at the time the petition was filed in this case petitioner was employed by american airlines inc during and he received dollar_figure dollar_figure and dollar_figure respectively in wages from american airlines petitioner was formerly a member of the u s marine corps during and he received dollar_figure dollar_figure and dollar_figure respectively in taxable retirement income from the u s marine corps during the years in issue petitioner made monthly contributions to an employee_stock_purchase_plan provided by his employer petitioner's contributions were used to purchase stock in american airlines during and petitioner realized dollar_figure dollar_figure and dollar_figure respectively from the sale of american airlines stock petitioner received dollar_figure dollar_figure and dollar_figure of interest_income in and respectively sometime in date petitioner was transferred by his employer from oakland california to tulsa oklahoma in date petitioner's oldest daughter angie columbus was separated from petitioner and the other members of his family and was taken back to california and placed in foster care it appears that this action was taken pursuant to an order of a juvenile court in california but the record of the instant case does not contain that order or explain the reason for the juvenile court's action on or about date the superior court of california for the county of alameda entered a default judgment and order which directed petitioner and his wife to pay dollar_figure per month for the support and maintenance of angie columbus the default judgment also found petitioner and his wife indebted to the county of alameda in the sum of dollar_figure as and for aid to families with dependent_children public assistance paid on petitioner's behalf from date to date and from date to date in addition to requiring petitioner and his wife to pay dollar_figure per month the state court directed them to pay dollar_figure per month to liquidate the judgment the default judgment and order further directed that the total of those amounts dollar_figure per month be assigned from the wages or salary of petitioner and paid to the treasurer of alameda county together with attorney's_fees of dollar_figure and costs of dollar_figure the default judgment and order states as follows that the county of alameda may intercept defendant's california franchise tax board and internal_revenue_service refunds and or unemployment insurance benefits to collect any existing or future arrears or reimburse- ment owing to the county of alameda pursuant to the above order petitioner's employer american airlines deducted dollar_figure per month from petitioner's wages the office of the district attorney alameda county california sent petitioner and his wife a child_support warning notice dated date the notice states as follows as of you owe dollar_figure in past due support while your child ren received public assistance the internal_revenue_service irs and or the state franchise tax board ftb will be authorized to deduct this past due amount from your individual or joint income_tax refund this action is authorized by title united_states_code sec_664 and sec_666 title of the code_of_federal_regulations sections dollar_figure and and california government code section petitioner's daughter angie columbus reached the age of before date on date date and date representatives of the office of the district attorney family support division alameda county california wrote to petitioner about his obligation to pay support for his eldest daughter all three letters contain the following re sueko columbus -vs- chris e columbus fsd no 688797-a enf the office of the district attorney family support division alameda county california also wrote to petitioner's employer on date directing the payroll manager to cease deducting child_support in the amount of dollar_figure per month from petitioner's wages opinion first petitioner complains that the deficiencies determined by respondent for and are based on the erroneous assumption that petitioner is single rather than a married individual filing joint returns in effect petitioner complains that for each of the years in issue respondent computed his tax_liability using the rates set forth in sec_1 which are applicable to unmarried individuals petitioner notes that the rates used by respondent are higher than the rates set forth in sec_1 which are applicable to married individuals filing joint returns in passing we note that neither respondent nor petitioner contends that petitioner's tax_liability should be computed using the rates set forth in sec_1 which are applicable to married individuals filing separate returns in order to be eligible to compute tax using the joint_return rates prescribed by sec_1 the taxpayer must be a married individual who makes a joint_return with his spouse under sec_6013 or the taxpayer must be a sur- viving spouse sec_1 petitioner is not a surviving_spouse therefore in order for petitioner to be eligible to compute his tax for or using joint_return rates he must make a joint_return with his spouse for the year the parties stipulated that petitioner is entitled to married filing joint status if he and his spouse file a joint_return this is true even in the case of a delinquent_return see generally 91_tc_926 86_tc_433 affd in part revd in part 851_f2d_1492 d c cir however petitioner did not file a return for any of the years in issue and accordingly petitioner is not eligible for the married filing joint_return filing_status pursuant to sec_1 with respect to any of the years in issue second petitioner complains that the deficiency determined by respondent for each of the years in issue is computed with the allowance of only one personal_exemption petitioner contends that he is entitled to six personal exemptions according to petitioner he is entitled to a personal_exemption for each of his four children because at the close of each of the years in issue each of his children was a dependent as defined by sec_152 petitioner further contends that he is entitled to a personal_exemption for his spouse and for himself respondent agrees that petitioner is entitled to five personal exemptions three for his children one for his spouse and one for himself for each of the years in issue but respondent contends that petitioner is not entitled to a personal_exemption for petitioner's oldest daughter because she was years of age at the close of the parties have stipulated that petitioner's oldest child reached the age of before date accordingly petitioner is not entitled to a personal_exemption for his oldest child for any of the years in issue unless his oldest child had gross_income of less than the exemption_amount or was a student who had not attained the age of at the close of the year sec_151 and b petitioner bears the burden of proving eligibility for the exemption rule a tax_court rules_of_practice and procedure petitioner failed to introduce any evidence concerning his oldest daughter's gross_income for or and thus he did not prove that her gross_income in any of those years was less than the exemption_amount dollar_figure sec_151 furthermore at trial petitioner testified that he did not know whether his oldest daughter was a student during any of the years in issue petitioner stated as follows q a q a q and in regard to your oldest daughter she did reach before the end of correct correct and you do not know whether she was a full- time student in correct -- or in -- a correct q a -- or in correct because petitioner did not prove that his oldest daughter had gross_income less than the exemption_amount or was a student during the years in issue he has failed to meet his burden of proving that he is eligible to claim a personal_exemption for her accordingly we find that petitioner is entitled to only five personal exemptions for each of the years in issue third respondent determined in the notice_of_deficiency that the entire amount that petitioner received from the sale of his employer's stock in each of the years in issue is taxable as gain realized from the sale the notice_of_deficiency describes this adjustment as follows based on information available to us you had stock sales in the amount shown below if you can substantiate this is not all taxable_income and verify your basis in the stock sold we will be glad to reconsider this adjustment petitioner contends that he did not realize any gain from the sales of his employer's stock during any of the years in issue at trial petitioner testified that he participated in an employee_stock_purchase_plan under which dollar_figure per month was deducted from his wages and used to purchase his employer's stock petitioner's testimony is corroborated by an employee_stock_purchase_plan quarterly statement issued by merrill lynch for the last quarter of and by a pay statement issued by american airlines inc for date and date we accept petitioner's testimony that the cost of purchasing the stock that he sold during each of the years in issue was equal to or greater than the amount he realized from the sale of stock and that he did not realize a gain from the sales during any of the years in issue fourth petitioner claims to be entitled to collect damages of dollar_figure from the internal_revenue_service on the ground that no one should ever profit from improper acts be it an individual or governmental agent he claims that this is the amount collected throughout the years of the garnishment california placed on the wages in his trial memorandum petitioner cites sec_7214 relating to offenses by officers and employees of the united_states as authority for his damage claim furthermore he asks the court to allow him to deduct dollar_figure per year to reflect the impact the events created on his ability to earn income both past present and future in addition to any deductions that are otherwise authorized the tax_court has limited jurisdiction and may exercise only the power conferred by statute see sec_7442 94_tc_1 this court has limited jurisdiction conferred by statute petitioner's allegation that respondent's conduct was improper in some way such as amounting to a violation of sec_7214 is a matter over which this court has no jurisdiction cf boger v commissioner tcmemo_1981_629 petitioner has not shown that the court has jurisdiction to consider his claim for damages under sec_7214 or any other law moreover there is nothing in the record and petitioner has presented no evidence to substantiate his claim that respondent engaged in any tortious or other improper conduct with respect to petitioner and his family petitioner's principal complaint seems to be that respondent deducted the child_support owed to the state of california from petitioner's income_tax refunds the record of this case suggests that this took place with respect to a refund of petitioner's tax however sec_6402 provides the amount of any overpayment to be refunded to the person making the overpayment shall be reduced by the amount of any past-due_support as defined in sec_464 of the social_security act owed by that person of which the secretary has been notified by a state in accordance with sec_464 of the social_security act it appears that respondent was notified of petitioner's past-due_support obligations by the state of california in accordance with sec_464 of the social_security act thus respondent was required to reduce petitioner's income_tax refunds and pay such amounts to the state of california sec_6402 no court of the united_states including this court has jurisdiction to hear an action to review or restrain a reduction authorized by sec_6402 sec_6402 accordingly we deny petitioner's claim for damages fifth petitioner argues that he is not liable for the addition_to_tax for failure_to_file a timely return as provided by sec_6651 because his failure_to_file each of the subject tax returns was due to reasonable_cause he claims that he did not file those tax returns because he was uncertain about whether he could claim his oldest daughter as a dependent and he wanted to call attention to himself at trial petitioner stated as follows q a q a is there any reason that you did not file your returns other than your uncertainty about the -- whether your oldest daughter angie was a dependent or not is that the only reason no the other reason was to call attention on myself you thought that would get you noticed by the irs i thought it would lead to answers sec_6651 provides that if a taxpayer fails to file a tax_return on the date prescribed for filing including any extension of time for filing an addition_to_tax in an amount equal to percent of the tax required to be shown on the return will be imposed for each month or fraction thereof during which the failure_to_file continues up to a maximum of percent the addition_to_tax is mandatory unless a taxpayer's failure_to_file a tax_return is due to reasonable_cause and is not due to willful neglect sec_6651 see generally 100_tc_407 affd in part and revd in part on other grounds 51_f3d_597 5th cir in order to establish reasonable_cause a taxpayer must show that he or she was unable to file a tax_return despite the exercise of ordinary business care and prudence see generally 67_f3d_29 2d cir affg 100_tc_650 sec_301_6651-1 proced admin regs as mentioned above petitioner claims that his failure_to_file each of the subject returns was due to reasonable_cause on the grounds that he did not know whether to report his oldest daughter as a dependent and he wanted to call attention to himself petitioner's testimony hardly shows that he was prevented from filing any of the subject returns despite the exercise of ordinary business care and prudence to the contrary petitioner's testimony suggests that he chose not to file his returns in an attempt to call attention to himself thus it appears that his failure_to_file was not the result of the exercise of ordinary business care and prudence if petitioner was uncertain about the status of his oldest daughter as a dependent he could have attached a statement to each return disclosing his uncertainty we find that petitioner has not established reasonable_cause for his failure_to_file his and income_tax returns accordingly we sustain respondent's determination of the addition_to_tax under sec_6651 respondent determined an addition_to_tax for failure to pay estimated income_tax under sec_6654 for and sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual unless one of the exceptions contained in that section is applicable see generally 99_tc_202 petitioner's position amounts to a naked assertion that he is not liable for the addition_to_tax under sec_6654 he has presented no evidence that any of the exceptions set forth therein applies nor has he presented any other basis to find that respondent's determination is wrong accord- ingly we sustain respondent's determination and find petitioner liable under sec_6654 for his failure to make estimated_tax payments for and to reflect the foregoing decision will be entered under rule
